Citation Nr: 1707094	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis and asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran's claims were remanded by the Board in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded in order to obtain an addendum opinion.  The April 2016 Board remand instructed that the Veteran be provided a VA examination.  The Board further instructed that the VA examiner consider private treatment records dated in 1978 and 1979 showing treatment for coughing/wheezing and the private doctor's report that the Veteran had been receiving such treatment for 10 years prior.  The VA July 2016 VA examiner gave a very detailed list of the medical evidence she considered.  However, she did not list the 1978/1979 private treatment records and did not discuss them.  Consequently the July 2016 VA medical opinion is not sufficient to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board further notes that the Veteran has been diagnosed with bronchitis a number of times during the appeal period.  The July 2016 VA examiner did not provide any opinion regarding whether the Veteran had bronchitis at any time during the appeal period, and whether such was related to service.  Such an opinion must be obtained.

In a July 2016 statement in support of claim the Veteran reported that he submitted private treatment records regarding treatment for respiratory disability in the 1970s to a VA physician at the Cleveland VA Medical Center (VAMC).  He asserts that if VA obtained his VA treatment records from the Cleveland VAMC from the 1970's his private treatment records would be included in these records.  It is unclear from the record that such records are unobtainable.  The AOJ must make an effort to obtain such records or explain in the record why such would be futile and, if so, notify the Veteran of the unavailability of these records.

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of the Veteran's VA records of treatment at the Cleveland, Ohio VAMC dated from June 1969 to December 31, 1979.  All attempts to obtain these records must be documented in the claims file.  If the records are unavailable, the Veteran and his representative are to be notified such.

2.  Obtain copies of the Veteran's updated VA treatment records and associate such with the his claims file.

3.  Thereafter, provide the claims file to, and obtain an addendum opinion from, the VA physician who provided the July 2016 VA examination.  

The VA examiner must provide an opinion regarding whether is at least as likely as not (50 percent or greater probability) the Veteran's bronchitis disability began in or is otherwise the result of the Veteran's military service, including his presumed exposure to herbicides in Vietnam.  

The VA examiner must provide an opinion regarding whether is at least as likely as not (50 percent or greater probability) the Veteran's asthma disability began in or is otherwise the result of the Veteran's military service, including his presumed exposure to herbicides in Vietnam.  

The VA examiner must provide an opinion regarding whether is at least as likely as not (50 percent or greater probability) the Veteran's COPD disability began in or is otherwise the result of the Veteran's military service, including his presumed exposure to herbicides in Vietnam.  

If the July 2016 VA examiner is unavailable the Veteran's file should be provided to another appropriate examiner for the requested opinions. 

The examiner's attention is directed to the Veteran's noted treatment during service for pleuritic pain and coughing in 1967.  The examiner must discuss the private treatment records showing treatment for coughing/wheezing in 1978/1979, as well as the April 1980 statement reporting such treatment for 10 years prior (See VBMS entry dated April 15, 1980).  The examiner should also consider the Veteran's statements that his breathing problems began during service and have continued since that time.

Reasons and bases for all opinions should be provided.

4.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




